Citation Nr: 1820084	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-030 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2006 to April 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In November 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

In September 2017, the Veteran submitted a notice of disagreement (NOD) with respect to a September 2016 rating decision that denied service connection for rheumatoid arthritis.  Thus far, the Veteran has not been furnished a statement of the case (SOC) addressing that matter.  See, e.g., 38 C.F.R. § 19.29 (2017).  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  Therefore, it will not be remanded at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

Remand is necessary to obtain outstanding treatment records and afford the Veteran VA examinations.

Regarding her claim for an increased evaluation for her service-connected back disorder, the Board finds that a VA examination is necessary.  In her August 2014 substantive appeal, the Veteran stated that she had been pregnant at the April 2014 VA examination and the measurements taken by the examiner were not accurate.  At the November 2017 Board hearing, she also testified that she had limited range of motion of the back and experienced incapacitating episodes.  Finally, the Veteran stated that she has treatment records that had not been associated with the claims file.  Therefore, the Board finds that remand is necessary.  

Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Board finds that remand is necessary.  Service treatment records show conductive hearing loss during service, as well as multiple ear surgeries.  At the October 2012 VA examination, the examiner opined that the Veteran did not have hearing loss caused by in-service noise exposure; however, it was recommended that a non-audiological examination or otologic examination was warranted to determine the etiology of the Veteran's conductive hearing loss.  To date, the Veteran has not been afforded such an examination.  Therefore, remand is necessary.  As the Veteran's claim of service connection for tinnitus is inextricably intertwined with her claim for hearing loss, remand of the tinnitus claim is necessary.    

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected lumbar spine disorder, as well as the current severity and manifestations of any neurological manifestations of that disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

The examiner must also note whether the Veteran has a diagnosis of intervertebral disc syndrome (IVDS) and if so, whether it results in physician-prescribed incapacitating episodes.  The examiner must note the frequency of any such episodes.  

3. Schedule the Veteran for a VA examination to assess the nature and etiology of her conductive hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner must provide an opinion as to whether the Veteran has a currently diagnosed audiological disorder that was incurred during or as a result of service.  The examiner must provide all relevant diagnoses and symptoms of the Veteran's audiological disorder, including, but not limited to, auditory thresholds and speech recognition scores.  

4. It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

